DETAILED ACTION
This is a non-final Office action in response to a request for continued examination received on 7/22/2022.  Claims 1-2, 6-7, 10-13 and 20 were amended.  Claims 4-5 were cancelled.  New claims 21-22 were added.  Claims 1-3 and 6-22 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.

Response to Arguments
Applicant’s amendments, filed 7/22/2022, to claims 1, 13 and 20 adding limitations disclosing that fingerprints are acquired and authentication of a person is determined from the acquired fingerprints is sufficient to overcome the objection to claims 1-20 for missing claim steps.  Accordingly, the objection to claims 1-20, as filed in (9) of the Final, mailed 4/27/2022, is withdrawn.
Applicant’s Remarks, filed 7/22/2022, regarding the rejection of claims 2 and 6-7 under 112, second paragraph, have been considered, but are found unpersuasive.  Claim 1 does require the performance of “at least one” of the rocking or side-to-side motions for the claim limitations to be met.  However, that is all that claim 1 requires, therefore claim 1 may be met without having the second motion performed. Since the second motion may not have been performed, claims 2, 6 and 7 cannot be written as if those two motions have been performed.  Therefore, the claims need to be amended to specify “when both the rocking and moving from left to right side are performed” or claim 1 needs to be amended to indicate that both the motions are performed.  Accordingly, the rejection of claims 2 and 6-7 under 112, second paragraph, is maintained.
Applicant’s amendments, filed 7/22/2022, to claim 11 removing the claim limitation disclosing “the plurality” are sufficient to overcome the rejection of the aforementioned claim under 112, second paragraph, for lack of antecedent basis.  Accordingly, the rejection of claim 11 under 112, second paragraph, is withdrawn.
Applicant’s amendments to claim 13 and Remarks, filed 7/22/2022, are insufficient to overcome the rejection aforementioned claim for ambiguity regarding the meaning of the claimed directions.  Applicant’s annotated figure 3 is helpful, but the claim itself still fails to identify what is meant by the claim phrases “fingerprint sensor that faces in a first direction”, “fingerprint sensor that faces in a second direction that is towards the first direction” and “pressure sensor that faces in a third direction that is towards the first direction and the second direction” because the claim phrase fail to identify what part of the fingerprint sensor faces the direction.  For example, if a claim limitation disclosed “a first direction faced by a computer” without specifying the front, back or left/right side of the computer, one could not determine what direction the computer is supposed to be facing.  Accordingly, the rejection of claim 13 under 112, second paragraph, is sustained.
Applicant’s arguments regarding the rejection of the claims under 103 have been considered but found unpersuasive.
Applicant argues on pages 11-12 of the Remarks that Graham does not teach the limitations of claim 1 because the “two tactile sensors are positioned substantially offset away from the fingerprint scanner”, however the Examiner respectfully disagrees.  The claims do not mention how far away or close the pressure sensors must be to the fingerprint scanner, therefore the amount of offset is not relevant.  Examiners are obliged to give claims their broadest reasonable interpretation see MPEP 2111).  In addition, each tactile/pressure sensor of Graham is itself made up of a grid of independent pressure-measuring cells/sensors that are capable of distinguishing multiple levels of pressure (Graham, para. [0082]).  Similarly, the fingerprint scanner is not just one sensor – but is made up of multiple fingerprint sensors to detect rotation, patterns of ridges and perform authentication (paras. [0085]-[0086]).  Accordingly, Graham teaches the limitations of claim 1 by disclosing: touching/contacting fingerprint sensors (i.e. a first and second fingerprint sensor) of a fingerprint scanner with more than one finger from a hand (i.e. with a first and second finger on the first hand), where high-resolution pressure sensors (i.e. a first and third pressure sensor) are positioned to the left of the first and second fingerprint sensors of the fingerprint scanner and low-resolution pressure sensors  (i.e. second and fourth pressure sensors) are positioned to the right of the fingerprint sensors in the fingerprint scanner, where the fingerprint scanner is used to scan and obtain fingerprints from each of the at least one fingers pressed against it, and the fingerprints from the fingerprint scanner are used to authenticate the user (paras. [0063], [0082], [0084]-[0086], [0091], [0193], Figs. 5-6).  Consequently, Graham teaches the limitations for which it is cited.
Applicant further argues on pages 12-13 that Graham does not teach the limitations of claim 20 disclosing the “first pressure sensor positioned at a location that is only alongside the fingerprint sensor” and “the second pressure sensor positioned at a location that is only alongside the fingerprint sensor such that the fingerprint sensor is positioned directly between the first pressure sensor and the second pressure sensor” because the tactile sensors of Graham in Figure 5 are “positioned substantially away from the fingerprint scanner” and are not located “only alongside” the fingerprint sensor, however the Examiner respectfully disagrees.  The Examiner notes that the claims do not explain what is meant by “only alongside the fingerprint sensor”.  Figure 5 of Graham discloses that the high-resolution tactile/pressure sensor is only alongside the fingerprint sensor on the left side of the touchpad, while the low-resolution tactile/pressure sensor is only alongside the fingerprint sensor on the right side of the touchpad.  In addition, Graham discloses in Figure 6 that the tactile/pressure sensors may also surround the fingerprint sensors such there would be tactile/pressure sensors directly on the right side of the fingerprint scanner and tactile/pressure sensors directly on the left of the fingerprint scanner.  Finally, the Courts have identified changing the position of components on a device as obvious to one of ordinary skill in the art when such changes do not change the functionality of the device (i.e. changing the color of a button, the position of a button, or the size of a button does not change HOW the button behaves/functions – it is pushed by a finger).  The Examiner suggests amending the claim to specify how the device (?) comprising the fingerprint and pressure sensors changes its function/processes of capturing and authenticating the fingerprints.  Consequently, Graham teaches the limitations for which it is cited.
The remaining arguments fail to comply with 37 C.F.R. 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Consequently, the rejection of the claims under 35 U.S.C. 103 is sustained.
In addition, Applicant’s remaining arguments filed 7/22/2022, with respect to the rejection of claims 1-3 and 6-22 under 35 USC § 103(a) have been fully considered but are moot because newly added claim limitations requiring “moving the finger to contact a first pressure sensor that faces in a second direction that is angled toward the first direction, and then moving the finger to contact a second pressure sensor that faces in a third direction that is angled toward the first direction and the second direction" require new grounds of rejection necessitated by amendments.

Claim Objections
Claims 1, 13 and 19 are objected to the following informalities: the claim limitation “authenticating an identify of a person” appears to contain a typo.  Appropriate clarification/correction is required.

Claim Rejections - 35 USC § 112, 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 6-7, 13-19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 6-7 are rejected as indefinite because they appear to contradict the independent claim upon which they depend (claim 1).  Claim 1 only discloses “performing at least one of, as following, rocking or moving from a left side to a right side” (emphasis added), therefore only one of the two motions has been performed in claim 1.  Claims 2, 6 and 7, on the other hand, require that BOTH of the motions were performed in order to combine them, which contradicts the scenario established in claim 1.  Applicant can either amend claim 1 to specify that both motions are performed, or amend claims 2, 6 and 7 to specify “when both the rocking and moving from left to right side are performed”.  Appropriate clarification/correction is required.
Claims 13-19 are rejected as indefinite because it unclear in independent claim 13 what direction is being referenced by the claim language “fingerprint sensor that faces in a first direction”, “fingerprint sensor that faces in a second direction that is towards the first direction” and “pressure sensor that faces in a third direction that is towards the first direction and the second direction”.  Without knowing which part of the pressure sensor faces the direction, it is unclear what direction the pressure sensor is meant to be facing.  Dependent claims 14-19 fail to remedy the deficiencies of the claim from which they depend.  Appropriate clarification/correction is required.
Claim 22 is rejected as indefinite because it is unclear what is meant by “the first fingerprint sensor extends along a first direction and the second fingerprint sensor extends along a second direction that is non-parallel with the first direction”.  In what direction is does a fingerprint sensor extend when it is a square or rectangle?  Does it extend in all 4 directions? If the fingerprint sensor protrudes, is that a direction it extends?  Appropriate clarification/correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 6-9, 12 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US 2013/0321337).
Regarding claim 1, Graham discloses the limitations substantially as follows:
A method for biometrically identifying and authenticating a unique user comprising: 
a. contacting a first sensor with a first finger and contacting a second fingerprint sensor with a second finger on the first hand, a first pressure senor positioned on a left side of the first fingerprint sensor and a second pressure sensor positioned on a right side of the first fingerprint sensor, a third pressure sensor positioned on a left side of the second fingerprint sensor, and a fourth pressure sensor positioned on a right side of the second fingerprint sensor, each of the two fingers contacting a respective one of the first fingerprint sensor and the second fingerprint sensor, acquiring a fingerprint from each of the first fingerprint sensor and the second fingerprint sensor, and determining and authenticating an identify of a person from the fingerprints (paras. [0063], [0082], [0084]-[0086], [0091], [0193], Figs. 5-6: touching/contacting fingerprint sensors (i.e. a first and second fingerprint sensor) of a fingerprint scanner with more than one finger from a hand (i.e. with a first and second finger on the first hand), where high-resolution pressure sensors (i.e. a first and third pressure sensor) are positioned to the left of the first and second fingerprint sensors of the fingerprint scanner and low-resolution pressure sensors  (i.e. second and fourth pressure sensors) are positioned to the right of the fingerprint sensors in the fingerprint scanner, where the fingerprint scanner is used to scan and obtain fingerprints from each of the at least one fingers pressed against it, and the fingerprints from the fingerprint scanner are used to authenticate the  user), 
b. performing at least one of, as follows, rocking, or moving from a left side to a right side the two fingers on the first hand while maintaining contact with the first fingerprint sensor and the second fingerprint sensor of the first pressure sensor¸ the second pressure sensor, the third pressure sensor, and the fourth pressure sensor to activate the contacted at least one of the first pressure sensor, the second pressure sensor, the third pressure sensor, and the fourth pressure sensor  (paras. [0011], [0063], [0080], [0082]-[0086], [0091], [0193], Fig. 5: A hybrid touchpad comprising two pressure/tactile sensors and a fingerprint sensor enabling a user to sway/rock (i.e. rocking or moving from left to right) a first and second finger of any hand such that a lower portion of the at least one fingers would remain in contact with the fingerprint sensors of the fingerprint scanner (i.e. with the first and second fingerprint sensors) and triggering/activation of the high-resolution pressure sensors and the low-resolution pressure sensors by causing an upper portion of the first and second finger to move from contacting pressure sensors of high-resolution pressure/tactile sensor on the left (i.e. first and third pressure sensors) to activating/triggering pressure sensors of low-resolution pressure/tactile sensor on the right (i.e. second and fourth pressure sensors) while the user’s hand and bottom portion of the fingers rest/maintain contact with the fingerprint sensors of the fingerprint scanner).
While Graham does not explicitly disclose moving fingers in a specific direction (i.e. from left to right specifically), it would have been obvious to one of ordinary skill in the art at the time of the invention to move a finger in a side-to-side swaying motion as disclosed by Graham (para. [0080]) to contact both a first low-resolution pressure sensor and a second high-resolution pressure sensor in order to overcome the bottleneck created by using only one pointing device with limited degrees of freedom, which Graham is directed to overcoming, by enabling a user to access the multiple degrees of freedom available on both of the pressure sensors of the hybrid touchpad (Graham, para. [0004]).  In addition, the manner in which the user chooses to place the their fingers to contact each of the pressure and fingerprint sensors on the hybrid touchpad  (i.e. such that contact is maintained with the fingerprint pad while moving between the other two sensors) merely describes the manner in which the user intends to operate the device and is therefore intended use.  “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  It is clear from Figure 5 of Graham that a user could position their fingers and interact with the hybrid touchpad in the manner described by the claims.  Accordingly, these limitations do not carry patentable weight unless the claims are amended to further distinguish over the cited art to indicate how the device/system of Applicant’s invention (i.e. rather than the user operating the device) acts functionally different than the cited prior art.  

	Regarding claim 2, Graham discloses the limitations of claim 1.
Graham discloses the limitations of claim 2 as follows:
The method of claim 1, further comprising performing in combination (paras. [0082]-[0086], [0193], Fig. 5: combining the swaying or rolling motions (i.e. motions including rocking and moving fingers from left to right) of more than one finger).

	Regarding claim 3, Graham discloses the limitations of claim 1.
Graham discloses the limitations of claim 3 as follows:
The method of claim 1, further comprising using a second hand (para. [0161]: using a second hand).

	Regarding claim 6, Graham discloses the limitations of claim 1.
Graham discloses the limitations of claim 6 as follows:
The method of claim 1, wherein the actuating occurs in an alternative pattern from a performance  (paras. [0063], [0082], [0086], [0091], [0193], Fig. 5: wherein triggering/actuating pressure sensors occurs from any combined (i.e. alternative) pattern of rolling and swaying (i.e. moving from side to side) from more than a single finger (i.e. at least two fingers) from a hand may be used to move the fingers from contacting the high-resolution pressure sensors on the left side to the low-resolution pressure sensors on the right side).

	Regarding claim 7, Graham discloses the limitations of claim 1.
Graham discloses the limitations of claim 7 as follows:
The method of claim 3, wherein the actuating occurs in an alternative pattern from a performance  (paras. [0063], [0082]-[0086], [0091], [0161], [0193], Fig. 5: where triggering/actuating pressure sensors occurs from any combined pattern of rolling and swaying (i.e. moving from side to side) obtained more than one finger (i.e. at least two fingers) from a first hand and another/second hand on the right/first side can comprise moving the fingers from the low-resolution pressure sensors on the right side to the high-resolution pressure sensors on the right side).

	Regarding claim 8, Graham discloses the limitations of claim 1.
Graham discloses the limitations of claim 8 as follows:
The method of claim 1, further comprising sensing of an applied pressure from the first hand on a first, left side (paras. [0063], [0082], [0091], Fig. 5: pressure sensors detect/sense pressure from finger(s) of a hand on the left side using high-resolution pressure sensors).

	Regarding claim 9, Graham discloses the limitations of claim 1.
Graham discloses the limitations of claim 9 as follows:
The method of claim 3, further comprising sensing of an applied pressure from the first hand and the second hand on a second, right side (paras. [0063], [0082], [0091], [0161], Fig. 5: pressure sensors detect/sense pressure from finger(s) from a first hand and the other/second hand on the right side comprising low-resolution pressure sensors).
	
	Regarding claim 12, Graham discloses the limitations of claim 1.
Graham discloses the limitations of claim 12 as follows:
	The method of claim 1, wherein each of the spaced distance vertically above a bottom of a respective fingerprint sensor when the fingerprint sensors are oriented horizontally and facing upwardly (paras. [0082]-[0086], Fig. 5: the low-resolution pressure sensors and the high-resolution pressure sensors are positioned at a distance vertically above the tops and bottoms of the fingerprint sensors of the fingerprint scanner where the fingerprint sensors are laid out horizontally across the fingerprint scanner facing upwards of the pressure sensors).  
	
	Regarding claim 20, Graham discloses the limitations substantially as follows:
A method for biometrically identifying and authenticating a unique user comprising:
	contacting a fingerprint sensor with a finger and determining and authenticating an identify of a person from the fingerprint (paras. [0063], [0082], [0084]-[0086], [0091], Figs. 5-6: touching/contacting pressure sensors or fingerprint sensors of fingerprint scanners with one or more fingers from a hand and authenticating a user using fingerprints obtained from the user using the fingerprint scanner)),
	moving the finger to contact a first pressure sensor positioned to a first side of the fingerprint sensor, the first pressure sensor positioned at a location that is only alongside the fingerprint sensor, and moving the finger to contact a second pressure sensor positioned to a second, opposite side of the fingerprint sensor, the second pressure sensor positioned at a location that is only alongside the fingerprint sensor such that the fingerprint sensor is positioned directly between the first pressure sensor and the second pressure sensor (paras. [0011], [0063], [0080], [0082]-[0086], [0091], [0193], Figs. 5-6: user sways/rocks (i.e. moving) one or more fingers from contacting pressure/tactile sensors (i.e. first pressure sensors) from tactile sensor that encompasses and run alongside the left side of the fingerprint scanner and swaying/rocking one or more fingers to contact pressure/tactile sensors located to the right of the fingerprint scanner which run alongside the fingerprint sensors on the right side of the fingerprint scanner so that the fingerprint scanner is in between pressure sensors).
While Graham does not explicitly disclose moving a finger of a user in a specific direction, it would have been obvious to one of ordinary skill in the art at the time of the invention to move a finger in a side-to-side swaying motion as disclosed by Graham (para. [0080]) to contact both a first low-resolution pressure sensor and a second high-resolution pressure sensor in order to overcome the bottleneck created by using only one pointing device with limited degrees of freedom, which Graham is directed to overcoming, by enabling a user to access the multiple degrees of freedom available on both of the pressure sensors of the hybrid touchpad (Graham, para. [0004]).  In addition, the order in which the user chooses to move their finger to contact sensors on a device merely describes the manner in which the user intends to operate the device and is therefore intended use.  “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Accordingly, these limitations do not carry patentable weight unless the claims are amended to further distinguish over the cited art to indicate how the device/system of Applicant’s invention acts different than the cited prior art.  

	Regarding claim 21, Graham discloses the limitations of claim 20.
Graham discloses the limitations of claim 21 as follows:
The method of claim 20, wherein each of the first pressure sensor and the second pressure sensor protrudes from directly adjacent surfaces (paras. [0063], [0082], [0084]-[0086], [0091], Figs. 5-6: where the high-resolution pressure sensors (i.e. first pressure sensors) are directly adjacent the low-resolution pressure sensors (i.e. the second pressure sensors)).

	Regarding claim 22, Graham discloses the limitations of claim 1.
Graham discloses the limitations of claim 22 as follows:
The method of claim 1, wherein the first fingerprint sensor extends along a first direction and the second fingerprint sensor extends along a second direction that is non-parallel with the first direction (paras. [0063], [0082], [0084]-[0086], [0091], Figs. 5-6: fingerprint sensors of the fingerprint scanner can extend in the direction be positioned to run in any direction to obtain the fingerprints of the user (i.e. perpendicular or non-parallel)).
While Graham does not explicitly disclose what direction the fingerprint sensors of the fingerprint scanner extend, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify their invention to have fingerprint sensors facing non-parallel directions in order to capture fingerprint sensing data from both directions.  In addition, it would be a matter of design choice to position fingerprint sensors of Graham in any direction (parallel or non-parallel) as doing so would not change the functionality of the sensors and Graham explicitly discloses changing the position of the fingerprint scanner (see Figs. 5 & 6).  

Claims 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US 2013/0321337) in view of Bechtel (US 2006/0093192).
	Regarding claim 13, Graham discloses the limitations substantially as follows:
A method for biometrically identifying and authenticating a unique user comprising: 
contacting a fingerprint sensor facing in a first direction with a finger (paras. [0063], [0082], [0084]-[0086], [0091], Fig. 5-6: touching/contacting fingerprint sensors of a fingerprint scanner facing upwards (i.e. first direction) with more than one finger from a hand),
acquiring a fingerprint from the fingerprint sensor (paras. [0063], [0082], [0084]-[0086], [0091], Fig. 5-6: acquiring fingerprints from the fingerprint sensors of the fingerprint scanner),
determining and authenticating an identify of a person from the fingerprint (paras. [0063], [0082], [0084]-[0086], [0091], Fig. 5-6:authenticating a user from the fingerprints obtained from scanning the user’s fingerprints),
moving the finger to contact a first pressure sensor that faces in a second direction that is toward the first direction, and then moving the finger to contact a second pressure sensor that faces in a third direction that is toward the first direction and the second direction (paras. [0011], [0063], [0080], [0082]-[0086], [0091], [0193], Fig. 5: A hybrid touchpad comprising two pressure/tactile sensors and a fingerprint sensor enabling a user to sway/rock (i.e. moving) one or more fingers from contacting pressure sensors of low-resolution pressure/tactile sensor facing upwards (i.e. first pressure sensors facing second direction) to contacting pressure sensors of high-resolution pressure/tactile sensor facing upwards (i.e. second pressure sensors facing third direction)).
Graham does not explicitly disclose the remaining limitations of claim 13 as follows:
moving the finger in a second direction that is angled toward the first direction, and then moving the finger to contact in a third direction that is angled toward the first direction and the second direction
However, in the same field of endeavor, Bechtel discloses the remaining limitations of claim 13 as follows:
moving the finger to contact in a second direction that is angled toward the first direction, and then moving the finger to contact in a third direction that is angled toward the first direction and the second direction (paras. [0025], [0043], Figs. 1, 5: moving the finger to contact sensors of curved finger guide device which are angled to direct the user’s finger in the direction of the fingerprint sensors in the center (i.e. second & third directions of sensors are angled towards direction of fingerprint sensors)).
Graham and Bechtel are combinable because they are from the same field of endeavor of authenticating a user via fingerprints obtained from fingerprint sensors.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to integrate Bechtel’s method of positioning sensors facing the fingerprint sensors on a curved surface with the system of Graham so that a user’s finger would be guided along the curved surface to the fingerprint sensors leading to increased accuracy and efficiency in the method of obtaining fingerprints (Graham, para. [0014]).
 
	Regarding claim 14, Graham and Bechtel disclose the limitations of claim 13.
Graham discloses the limitations of claim 14 as follows:
The method of claim 13, wherein the finger maintains contact with the fingerprint sensor while contacting the first pressure sensor and the finger maintains contact with the fingerprint sensor while contacting the second pressure sensor (paras. [0011], [0063], [0080], [0082]-[0086], [0091], [0193], Fig. 5: A hybrid touchpad comprising two pressure/tactile sensors and a fingerprint sensor enabling a user to sway/rock (i.e. rocking or moving from left to right) a first and second finger of any hand such that an upper portion of the first and second finger move from contacting pressure sensors of high-resolution pressure/tactile sensor on the left (i.e. pressure sensor on left side) or contacting pressure sensors of low-resolution pressure/tactile sensor on the right (i.e. pressure sensors on right side) while the user’s hand and bottom portion of the fingers rest/maintain contact with the fingerprint sensors of the fingerprint scanner).
The stated motivation in claim 13 is equally applicable in the instant claim.  In addition, the manner in which the user chooses to place the their fingers to contact each of the pressure and fingerprint sensors on the hybrid touchpad  (i.e. such that contact is maintained with the fingerprint pad while moving between the other two sensors) merely describes the manner in which the user intends to operate the device and is therefore intended use.  “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  

Regarding claim 19, Graham and Bechtel disclose the limitations of claim 13.
Bechtel discloses the limitations of claim 19 as follows:
The method of claim 13, wherein movement of the finger is along a curvilinear surface that includes the fingerprint sensor, the first pressure sensor, and the second pressure sensor (paras. [0025], [0034], [0041], Figs. 1, 3A: movement of the finger is along a curved surface that includes a fingerprint sensor and multiple pressure sensors (i.e. first and second pressure sensors).
It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Bechtel’s method of having a finger move along a curved surface including fingerprint and pressure sensors with the system of Graham in order to making the process of obtaining data from the fingerprint and pressure sensors more efficient by providing a more ergonomic surface that aids placement of the fingers in the correct position (Bechtel, para. [0014]).  

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US 2013/0321337), as applied to claim 1, further in view of Han (US 2019/0220647).
	Regarding claim 10, Graham discloses the limitations of claim 1.
Graham discloses the limitations of claim 10 as follows:
The method of claim 1, wherein authorizing of the unique user occurs when the two fingers from the first hand are removed from the two  (paras. [0084]-[0086], [0193]: authenticating a user after a user finishes making movements with more than a single finger (i.e. at least two fingers) that are detected by fingerprint or pressure sensors and removes the fingers).
Graham does not explicitly disclose the remaining limitations of claim 10 as follows:
authorizing of the unique user occurs when fingers from the first hand are removed
However, in the same field of endeavor Han discloses the remaining limitations of claim 10 as follows:
authorizing of the unique user occurs when fingers from the first hand are removed (paras. [0128], [0189], [0199], [0246], [0286], [0309], [0362], [0389], [0572]: authorizing a user after detecting that a user’s fingers from a hand have been lifted off the fingerprint sensors)
Graham and Han are combinable because both are from the same field of endeavor of authenticating a user via authenticating the fingerprints of a user and collecting rolling and/or swipe fingerprint gestures.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Han’s method of authorizing a user after the fingers of the user have been lifted off of the fingerprint sensors with the system of Graham in order to enable the system to ensure that all authentication information from the movements of the user’s fingerprints have been collected before attempting to authenticate the user so that authentication attempts are not made with incomplete information.

	Regarding claim 11, Graham discloses the limitations of claim 1.
Graham discloses the limitations of claim 11 as follows:
The method of claim 3, wherein authorizing of the unique user occurs when the two fingers from the first hand and the two fingers from the second hand are removed from corresponding  (paras. [0084]-[0086], [0091], [0161], Fig. 5: wherein a user is authenticated from their fingerprints after fingerprints from more than one finger (i.e. at least two fingers) from a first hand and the other/second hand are obtained from moving the fingers back and forth across a left and right side of the fingerprint sensors of the fingerprint scanner).
Graham does not explicitly disclose the remaining limitations of claim 10 as follows:
authorizing of the unique user occurs when the fingers from the hand are removed 
However, in the same field of endeavor Han discloses the remaining limitations of claim 10 as follows:
 authorizing of the unique user occurs when the fingers from the hand are removed (paras. [0128], [0189], [0199], [0246], [0286], [0309], [0362], [0389], [0572]: authorizing a user after detecting that a user’s fingers from a hand have been lifted off the fingerprint sensors)
Graham and Han are combinable because both are from the same field of endeavor of authenticating a user via authenticating the fingerprints of a user and collecting rolling and/or swipe fingerprint gestures.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Han’s method of authorizing a user after the fingers of the user have been lifted off of the fingerprint sensors with the system of Graham in order to enable the system to ensure that all authentication information from the movements of the user’s fingerprints have been collected before attempting to authenticate the user so that authentication attempts are not made with incomplete information.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US 2013/0321337) in view of Bechtel (US 2006/0093192), as applied to claim 13, further in view of McKeeth (US 2005/0022005).
Regarding claim 15, Graham and Bechtel disclose the limitations of claim 13.
Graham discloses the limitations of claim 15 as follows:
The method of claim 13, wherein contacting the first pressure sensor and the second pressure sensor in a predetermined sequence (paras. [0063], [0069], [0080], [0082]-[0086], [0091], [0212], Fig. 5: HDTP touchpad comprises low-resolution pressure/tactile sensor (i.e. first pressure sensor) and high-resolution pressure/tactile sensor (i.e. second pressure sensor) which can be contacted in a recognized/predetermined pattern of sequence) 
Graham and Bechtel do not explicitly disclose the remaining limitations of claim 15 as follows:
		sequence authorizes access
However, in the same field of endeavor, McKeeth discloses the remaining limitations of claim 15 as follows:
sequence authorizes access (paras. [0019]-[0021], [0024]: predetermined pattern authorizes access to the user computer system)
Graham, Bechtel and McKeeth are combinable because all three are from the same field of endeavor of recognizing patterns of user input and authenticating a user via authenticating the fingerprints of a user.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate McKeeth’s method of authorizing access based on authenticating a received pattern of user input with the system of Graham and Bechtel in order to increase the security of the system by restricting access to a user that has both possession of the device with which to input the sequence and knowledge of the correct sequence to enter.

Regarding claim 16, Graham, Bechtel and McKeeth disclose the limitations of claim 13.
McKeeth discloses the limitations of claim 16 as follows:
The method of claim 15, wherein the access is authorized to one of a room, a building, a device, an apparatus, a system, a document, a financial transaction, a purchase, wireless services, internet services, and a vehicle (McKeeth, paras. [0019]-[0021]: pattern of input provides authorized access to a user computer system).
The same motivation to combine utilized in claim 15 is equally applicable in the instant claim.

Regarding claim 17, Graham discloses the limitations of claim 13.
Graham and Bechtel disclose the limitations of claim 17 as follows:
The method of claim 13, wherein contacting the first pressure sensor and the second pressure sensor in a predetermined sequence (paras. [0063], [0069], [0080], [0082]-[0086], [0091], [0212], Fig. 5: HDTP touchpad comprises low-resolution pressure/tactile sensor (i.e. first pressure sensor) and high-resolution pressure/tactile sensor (i.e. second pressure sensor) which can be contacted in a recognized/predetermined pattern of sequence) 
Graham and Bechtel do not explicitly disclose the remaining limitations of claim 17 as follows:
sequence indicates the presence of an unauthorized user and an alert is sent to a security entity as a result of entry of the predetermined sequence
However, in the same field of endeavor, McKeeth discloses the remaining limitations of claim 17 as follows:
sequence indicates the presence of an unauthorized user and an alert is sent to a security entity as a result of entry of the predetermined sequence (McKeeth, paras. [0020]-[0021], [0031]: pattern indicates that the user is being subject to duress by an unauthorized person/user and a security alert is generated as a result of receiving the pattern previously determined)
Graham, Bechtel and McKeeth are combinable because all three are from the same field of endeavor of recognizing patterns of user input and authenticating a user via authenticating the fingerprints of a user.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate McKeeth’s method of enabling a user to secretly indicate the presence of an unauthorized user through input of a pattern with the system of Graham and Bechtel in order to increase the security of the system by enabling a user to secretly alert authorities when they are under duress from an unauthorized person attempting to access the system.

Regarding claim 18, Graham, Bechtel and McKeeth disclose the limitations of claim 13.
McKeeth discloses the limitations of claim 18 as follows:
The method of claim 17, wherein the predetermined sequence provides limited access of limited functionality of one or more of a building, device, apparatus, system, document, financial transaction, purchase, wireless service, internet service, and a vehicle (McKeeth, paras. [0020]-[0021], [0031]-[0032]: where the pattern of input, recognized as indicating that the user is under duress by an unauthorized person, provides limited access to the system).
It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate McKeeth’s method of providing limited access to the system when alerted that an unauthorized person is attempting to access the system with the system of Graham and Bechtel in order to increase the security of the system by ensuring that only limited access is provided to an unauthorized person attempting to access the system in order to keep the unauthorized person occupied while security can be notified without making the unauthorized suspicious that their presence has been detected.
Prior Art Considered Relevant, But Not Cited
Other prior art considered relevant, but not cited, include:
1) Pedersen (US 2016/0140379) discloses a fingerprint is authenticated by moving a finger side to side (i.e. rolling, also see 122) horizontally, vertically or diagonally or to deposit brief taps or pressure bouts on the sensor surface in a character sequence or pressure sequence.

Conclusion
For the above-stated reasons, claims 1-3 and 6-22 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438